   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 1 MANNING LAW, APC
   20062 S.W. Birch St., Suite 200
 2 Newport Beach, CA 92660
   Office: (949) 200-8755
 3 Fax: (866) 843-8308
   DisabilityRights@manninglawoffice.com
 4
   Eve L. Hill (pro hac vice)
 5 Jessica P. Weber (pro hac vice)
   BROWN, GOLDSTEIN & LEVY, LLP
 6 120 East Baltimore Street, Suite 1700
   Baltimore, Maryland 21202
 7 Office: (410) 962-1030
   Facsimile: (410) 385-0869
 8 ehill@browngold.com
   jweber@browngold.com
 9
   Attorneys for Plaintiff
10 Guillermo Robles
11
12
                             UNITED STATES DISTRICT COURT
13
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
14
15
     GUILLERMO ROBLES,                         Case No. 2:16-cv-06599- JGB-E
16
                Plaintiff,                     DECLARATION OF ROSEMARY
17
          vs.                                  MUSACHIO IN SUPPORT OF
18                                             OPPOSITION TO DEFENDANT’S
     DOMINO’S PIZZA LLC,                       MOTION FOR SUMMARY
19
                Defendant.                     JUDGMENT
20
21                                             HON. JESUS G. BERNAL
22                                             Date: October 26, 2020
23                                             Time: 9:00 a.m.
                                               Dept.: 1
24
25
26
27
28                                         1
                       DECLARATION OF ROSEMARY MUSACHIO
 1
 2 I, Rosemary Musachio, declare as follows:
 3         1.    I have reviewed a video recording of Plaintiff Guillermo Robles visiting
 4 the dominos.com website (the “Website”) on October 1, 2020.
 5         2.    After reviewing the recording, I visited the Website to see if I could
 6 recreate the barriers encountered by Mr. Robles and determine whether any of these
 7 barriers were the result of improper coding on the Website. My findings are below.
 8         3.    At around the 33:20 minute mark on the video, Mr. Robles encountered
 9 an inaccessible edit field for the date and he was unable to select a future date for his
10 order and complete a transaction. I confirmed that the future date edit field is
11 improperly coded so that the dropdown calendar that appears for sighted users who
12 click on the field with a mouse cannot be accessed by screen reader users, who use
13 keys, rather than a mouse, to navigate. Specifically, the code for the date picker lacks
14 role=“dialog” and “aria-modal.” The code also showed two date pickers instead of
15 just one. Because of these issues, screen reader users who want to schedule an order
16 for a future date cannot do it. This is a major barrier.
17         4.    At around the 5:00 minute mark of the video, Mr. Robles encounters
18 graphics on the Coupons page that are coded to be read by screen readers simply as
19 “coupons graphic,” rather than having accurate alt text to describe their content. I
20 confirmed that images of items lacked text alternatives.
21       5.    Furthermore, at around the 5:50 minute mark, as Mr. Robles browsed

22 through the Coupons page, it was not clear to him which coupon was associated with
23 each “Add Coupon” button because the “Add Coupon” button was not
24 programmatically associated with a coupon.       Each button requires aria-

25 labelledby={id of coupon name}. The graphic for each coupon should have been
26 programmatically combined with the associated button and text below the button to
27 create one interactive element. Other screen reader users would encounter the same
28 issue while tabbing, using the arrow keys,
                                         2
                                              or invoking navigation shortcuts for

                        DECLARATION OF ROSEMARY MUSACHIO
 1 buttons. Below is an image of the Website’s incorrect coding that caused this
 2 problem:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         6.    Similarly, around the 19:00 minute mark, on the “Garlic Bread Twist”
17 dialog, Mr. Robles encountered barriers selecting “Sides.” While he expected radio
18 buttons to select items, as in the “Build Your Own Pizza” dialog, Mr. Robles instead
19 encountered listboxes, which inconsistently presented the items. Furthermore, the
20 Website was coded so that the screen reader did not say the associated item when Mr.
21 Robles navigated to the listbox (which is where a user selects the item). Although
22 screen readers could read the item and then the associated listbox, users could easily
23 think that the field belongs to the following item and not the previous, which is highly
24 confusing to blind users. Each “Quantity” listbox lacked aria-describedby={id of the
25 item} attribute to associate it with the item, as demonstrated in this image of the
26 Website’s coding in this area:
27
28                                             3
                        DECLARATION OF ROSEMARY MUSACHIO
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11        7.    Around the 7:00 minute mark, on the “Add This Coupon to Your Item”
12 dialog, when Mr. Robles navigated to a “Pizza” button, the screen reader said
13 “Collapsed” which was represented visually with the right arrow. However, the
14 content was already expanded. The code should have aria-expanded=“true”. When
15 Mr. Robles tried to activate the button, no action occurred because the content was
16 already expanded. This causes confusion to screen reader users like Mr. Robles
17 because he did not know the content was already expanded. This mistake could lead
18 screen reader uses to miss the expanded content. The button is just a non-active
19 heading. Below is an image of the incorrect coding in this area of the Website:
20
21
22
23
24
25
26
27
28                                          4
                       DECLARATION OF ROSEMARY MUSACHIO
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17        8.     Around the 11:40 minute mark of the video, on the “Choose Cheese and

18 Sauce” section of the “Build Your Own Pizza” dialog. Mr. Robles could not navigate
19 through the “Sauce” radio buttons using arrow keys when a listbox appears. This is a
20 definite obstacle for screen reader users, who rely on their keyboards, rather than a
21 mouse to navigate. The coding error that caused this barrier is that the value of the
22 name attribute of each radio button differs, which prevents arrowing through—the
23 main method screen reader users employ to navigate radio buttons. An image of this
24 coding error follows:
25
26
27
28                                           5
                       DECLARATION OF ROSEMARY MUSACHIO
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23        9.     Around the 14:20 minute mark, in the “Build Your Own Pizza” dialog,

24 Mr. Robles had to navigate back to the top of the page after choosing options to
25 choose another category button (e.g.,“Toppings”). This is time-consuming,
26 confusing, and created extra effort. The category buttons, “Quantity” listbox, and
27 “Add to Cart” button should go below all options. Other screen reader users would
28 experience this same barrier.             6
                       DECLARATION OF ROSEMARY MUSACHIO
1          10.      At around the 27:45 minute mark, Mr. Robles navigated to images of
2 order items on the “Your Cart” dropdown menu that lacked text alternatives. Instead,
3 the images were coded to be read as “unlabeled zero button” by screen readers. Mr.
4 Robles, along with other screen reader users, cannot know if these images have
5 meaning. Since associated text links are adjacent to the image links, the latter should
6 have null alternative text so screen readers can ignore them. Instead the Website
7 contained the following incorrect coding:
8
9
10
11
12
13
14
15
16
17
18
19
20
21
           11.      After reviewing the video of Mr. Robles trying to navigate the Website,
22
     and having reviewed the Website and its code, it is my opinion to a reasonable degree
23
     of professional certainty within the field of accessible information technology that it
24
     is the Website’s coding errors, not user error or any unique features of Mr. Robles’
25
     software or hardware, that made the process of navigating through the Website and
26
     completing transactions much more confusing and laborious for him as a blind screen
27
     reader user.
28                                              7
                          DECLARATION OF ROSEMARY MUSACHIO
1        I declare under penalty of perjury under the laws of the State of California that
2 the foregoing is true and correct, and that this declaration was executed on October 5,
3 2020, in Warrensville Heights, Ohio.
4
5
                                   By:
6
                                                       Rosemary Musachio
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           8
                       DECLARATION OF ROSEMARY MUSACHIO
